Residential Asset Securitization Trust 2007-A7 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $446,734,942 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC AND IS EFFECTIVE FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. FREE WRITING PROSPECTUS DATED MAY 30, 2007 Residential Asset Securitization Trust 2007-A7 Distributions payable monthly on the 25th day of each month, beginning June 25, 2007 The following classes of certificates are offered pursuant to this free writing prospectus: Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) ClassA-1 $ 38,257,000 6.00% Class PO $ 985,942 (4) Class A-2 $ 180,140,000 6.00% Class A-X $ 408,635,976(3) Variable Class A-3 $ 26,445,000 6.00% Class A-R $ 100 6.00% Class A-4 $ 55,778,000 6.00% ClassB-1 $ 12,043,000 6.00% Class A-5 $ 6,197,000 6.00% ClassB-2 $ 5,453,000 6.00% Class A-6 $ 75,748,000 6.00% ClassB-3 $ 3,181,000 6.00% Class A-7 $ 42,506,900 6.00% (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 5%. (2) The classes of certificates offered by this free writing prospectus, together with their initial ratings, are listed in the tables under “Summary — Description of the Certificates.” (3) The Class A-X Certificates are interest only, notional amount certificates.The initial notional amount for the Class A-X Certificates is set forth in the table above but is not included in the aggregate class certificate balance of the certificates offered. (4) The Class PO Certificates are principal only certificates and will not bear interest. S-3 Issuing Entity Residential Asset Securitization Trust 2007-A7, acommon law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation, and a limited purpose finance subsidiary of IndyMac Bank, F.S.B.Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN0707, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of May 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For any mortgage loan, the later of May 1, 2007 and the origination date of that mortgage loan. Closing Date On or about May 30, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30-year conventional, fixed rate mortgage loans secured by first liens on one-to-four family residential properties. The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. As of the cut-off date, the mortgage loans had the following characteristics: Aggregate Current Principal Balance $ 454,462,428.36 Weighted Average Mortgage Rate 6.716 % Range of Mortgage Rates 5.375% to 9.000 % Average Current Principal Balance $ 648,305.89 Range of Current Principal Balances $ 115,751 to $3,000,000 Weighted Average Original Loan-to-Value Ratio 72.27 % Weighted Average Original Term to Maturity 360 months Weighted Average FICO Credit Score 711 Weighted Average Remaining Term to Stated Maturity 360 months Geographic Concentrations in excess of 10%: California 54.50 % New York 11.52 % S-4 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance / Initial Notional Amount (1) Type Final Scheduled Distribution Date Modeled Scheduled Distribution Date Initial Rating (Fitch/S&P)(2) Offered Certificates A-1 $38,257,000 Senior/ Super Senior/NAS/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 AAA /AAA A-2 $180,140,000 Senior /Super Senior/Fixed Pass-Through Rate July 25, 2037 July 25, 2012 AAA /AAA A-3 $26,445,000 Senior/Super Senior/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 AAA /AAA A-4 $55,778,000 Senior /Super Senior/Fixed Pass-Through Rate July 25, 2037 October 25, 2013 AAA /AAA A-5 $6,197,000 Senior/Super Senior/Support/Fixed Pass-Through Rate July 25, 2037 October 25, 2013 AAA /AAA A-6 $75,748,000 Senior/Super Senior/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 AAA /AAA A-7 $42,506,900 Senior/Support/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 AAA /AAA A-X $408,635,976 (3) Senior /Notional Amount/Interest Only/Variable Pass-Through Rate July 25, 2037 May 25, 2037 AAA /AAA PO $985,942 Senior/Principal Only July 25, 2037 May 25, 2037 AAA /AAA A-R $100 Senior/REMIC Residual July 25, 2037 June 25, 2007 AAA/AAA B-1 $12,043,000 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 NR/AA B-2 $5,453,000 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 NR/A B-3 $3,181,000 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 NR/BBB Non-Offered Certificates (4) B-4 $3,181,000 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 B-5 $2,726,000 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 B-6 $1,820,485 Subordinate/Fixed Pass-Through Rate July 25, 2037 May 25, 2037 P $100 Prepayment Charges (5) N/A N/A L N/A Late Payment Fees (6) N/A N/A (1)This amount is subject to a permitted variance in the aggregate of plus or minus 5% depending on the amount of mortgage loans actually delivered on the closing date. (2)The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Fitch, Inc. (“Fitch”).A rating is not a recommendation to buy, sell or hold securities.These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3)The notional amount of the Class A-X Certificates will be calculated as described in this free writing prospectus under “Description of the Certificates—Notional Amount Certificates.” (4)The Class B-4, Class B-5, Class B-6, Class P and Class L Certificates are not offered by this free writing prospectus.Any information contained in this free writing prospectus with respect to the Class B-4, Class B-5, Class B-6, Class P and Class L Certificates is provided only to permit a better understanding of the offered certificates. (5)The Class P Certificates will be entitled to receive all prepayment charges collected on the mortgage loans. (6)The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans. S-5 The certificates will also have the following characteristics: Class Initial Pass-Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates A-1 6.0000% 6.0000% calendar month (2) 30/360 (3) A-2 6.0000% 6.0000% calendar month (2) 30/360 (3) A-3 6.0000% 6.0000% calendar month (2) 30/360 (3) A-4 6.0000% 6.0000% calendar month (2) 30/360 (3) A-5 6.0000% 6.0000% calendar month (2) 30/360 (3) A-6 6.0000% 6.0000% calendar month (2) 30/360 (3) A-7 6.0000% 6.0000% calendar month (2) 30/360 (3) A-X 0.5646% (4) calendar month (2) 30/360 (3) PO (5) (5) (5) (5) A-R 6.0000% 6.0000% calendar month (2) 30/360 (3) B-1 6.0000% 6.0000% calendar month (2) 30/360 (3) B-2 6.0000% 6.0000% calendar month (2) 30/360 (3) B-3 6.0000% 6.0000% calendar month (2) 30/360 (3) Non-Offered Certificates B-4 6.0000% 6.0000% calendar month (2) 30/360 (3) B-5 6.0000% 6.0000% calendar month (2) 30/360 (3) B-6 6.0000% 6.0000% calendar month (2) 30/360 (3) P (6) (6) (6) (6) L (6) (6) (6) (6) (1) Reflects the expected pass-through rate as of the closing date. (2) The interest accrual period for any distribution date will be the calendar month preceding that distribution date. (3) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (4) The pass-through rate for the Class A-X Certificates for the interest accrual period related to each distribution date will be equal to the excess of the average of the adjusted net mortgage rates of the non-discount mortgage loans, weighted on the basis of their respective stated principal balances as of the first day of the related due period (after giving effect to prepayments received in the prepayment period ending during the due period), over 6.00% per annum. (5) The Class PO Certificates are not entitled to any distributions of interest. (6) The Class P and Class L Certificates will not accrue any interest. S-6 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates: Senior Certificates Class A and Class PO Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Class A Certificates: Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6, Class A-7, Class A-X and Class A-R Certificates Notional Amount Certificates Class A-X Certificates Principal Only Certificates Class PO Certificates Super Senior Certificates Class A-1, Class A-2, Class A-3, Class A-4, Class A-5 and Class A-6 Certificates Support Certificates Class A-5 and Class A-7 Certificates Offered Certificates Senior Certificates, Class B-1, Class B-2 and Class B-3 Certificates Record Date The record date is the last business day of the month immediately preceding the month of that distribution date. Denominations Offered Certificates other than the Class B-1, Class B-2, Class B-3 and Class A-R Certificates: $25,000 and multiples of $1,000. Class B-1, Class B-2 and Class B-3 Certificates: $100,000 and multiples of $1,000. Class A-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates Beginning on June 25, 2007, and thereafter on the 25th day of each calendar month, or if the 25th is not a business day, the next business day. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table on page S-9. On each distribution date, to the extent funds are available, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance or notional amount, as applicable, immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class for that distribution date. The Class PO Certificates do not bear interest. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each related class of certificates will be reduced proportionately by the amount of this excess. S-7 Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls on any distribution date will be allocated pro rata among all interest-bearing classes of certificates, based on their respective interest entitlements, in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds are not sufficient to make a full distribution of the interest entitlement on the classes of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each class of certificates of equal priority, pro rata, based on their respective entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class of certificates will be entitled to receive on the next distribution date. Principal Distributions On each distribution date, certificateholders will only receive a distribution of principal on their certificates if cash is available on that date for the payment of principal according to the principal distribution rules described in this free writing prospectus under “Description of the Certificates—Principal.” All payments and other amounts in respect of principal of the mortgage loans will be allocated between the Class PO Certificates, on the one hand, and the other classes of senior certificates (other than the notional amount certificates) and the subordinated certificates, on the other hand, in each case based on the applicable PO percentage and the applicable non-PO percentage, respectively, of those amounts.The non-PO percentage with respect to any mortgage loan with an adjusted net mortgage rate less than 6.00% will equal the adjusted net mortgage rate divided by 6.00% and the PO percentage of that mortgage loan will equal 100% minus that non-PO percentage.With respect to a mortgage loan with an adjusted net mortgage rate equal to or greater than 6.00%, the non-PO percentage will be 100% and the PO percentage will be 0%.The applicable non-PO percentage of amounts in respect of principal will be allocated to the senior certificates (other than the notional amount certificates and the Class PO Certificates) as set forth below, and any remainder of that non-PO amount will be allocated to the classes of subordinated certificates: · in the case of scheduled principal collections on the mortgage loans, the amount allocated to the senior certificates is based on the ratio of the aggregate class certificate balance of those senior certificates to the aggregate class certificate balance of the certificates (other than the Class PO Certificates); and · in the case of principal prepayments on the mortgage loans, the amount allocated to the senior certificates is based on a fixed percentage (equal to 100%) until the fifth anniversary of the first distribution date, at which time the percentage may step down as described in this free writing prospectus. General Notwithstanding the foregoing, no decrease in the senior prepayment percentage will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans are satisfied. Principal will be distributed on each class of certificates entitled to receive principal payments as described below under “—Amounts Available for Distributions on the Certificates.” The notional amount certificates do not have class certificate balances and are not entitled to any distributions of principal but will bear interest during each interest accrual period on their respective notional amounts. Amounts Available for Distributions on the Certificates General The amount available for distributions on the certificates on any distribution date generally consists of the following (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans in the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; S-8 · net proceeds from the liquidation of defaulted mortgage loans, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loans, plus accrued interest); · subsequent recoveries with respect to the mortgage loans; · partial or full prepayments with respect to the mortgage loans collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer and the compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan purchased by the seller or the servicer during the applicable period. Fees and Expenses The amounts available for distributions on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; · the trustee fee due to the trustee; · lender-paid mortgage insurance premiums, if any; · the amounts in reimbursement for advances previously made and other amounts as to which the servicer and the trustee are entitled to be reimbursed from the certificate account pursuant to the pooling and servicing agreement; · all prepayment charges (which are distributable only to the Class P Certificates); · all late payment fees (which are distributable only to the Class L Certificates); and · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed. Any amounts paid from amounts collected with respect to the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan.The servicing fee for a mortgage loan will equal one-twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate.The servicing fee rate for each mortgage loan will equal either 0.20% or 0.25% per annum.As of the cut-off date, the weighted average servicing fee rate for the mortgage loans was 0.21% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. Additional Servicing Compensation The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to mortgage loans. Source and Priority of Distributions The servicing fee and the additional servicing compensation described above will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Among Certificates In general, on any distribution date, available funds will be distributed in the following priority: · to interest on each interest-bearing class of senior certificates, pro rata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · to any deferred amounts payable on the Class PO Certificates, but only from amounts that would otherwise be distributed on that distribution date as principal of the classes of subordinated certificates; S-9 · to interest on and then principal of the classes of subordinated certificates, in the order of their seniority, beginning with the Class B-1 Certificates, in each case subject to the limitations set forth below; and · any remaining available amounts to the Class A-R Certificates. Priority of Distributions—Senior Certificates (other than the notional amount certificates and Class PO Certificates): On each distribution date, the non-PO formula principal amount, up to the amount of the senior principal distribution amount, will be distributed as principal of the classes of senior certificates, concurrently: (A)the Class A-7 percentage, sequentially, to the Class A-R and Class A-7 Certificates, in that order, until their respective class certificate balances are reduced to zero; and (B) the combined percentage in the following priority: (1)to the Class A-1 Certificates, the Priority Amount, until its class certificate balance is reduced to zero; (2) (x) 60%, sequentially, to the Class A-2 and Class A-3 Certificates, in that order, until their respective class certificate balances are reduced to zero; and (y) 40%, in the following priority: (i) up to $850,000 for each distribution date, concurrently, to the Class A-4 and Class A-5 Certificates, pro rata, until their respective class certificate balances are reduced to zero; (ii) to the Class A-6 Certificates until its class certificate balance is reduced to zero; and (iii) concurrently, to the Class A-4 and Class A-5 Certificates, pro rata, until their respective class certificate balances are reduced to zero; and (3) to the Class A-1 Certificates, without regard to the Priority Amount, until its class certificate balance is reduced to zero. Principal Distributions—Class PO Certificates On each distribution date, principal will be distributed to the Class PO Certificates in an amount equal to the lesser of (x) the PO formula principal amount for that distribution date and (y) the product of: · available funds remaining after distribution of interest on the related senior certificates; and · a fraction, the numerator of which is the PO formula principal amount and the denominator of which is the sum of the PO formula principal amount and the senior principal distribution amount. Priority of Distributions—Subordinated Certificates; Applicable Credit Support Percentage Trigger On each distribution date, to the extent of available funds available therefor, the non-PO formula principal amount, up to the subordinated principal distribution amount, will be distributed as principal of the classes of subordinated certificates in order of their distribution priorities, beginning with the Class B-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the subordinated principal distribution amount (based on its class certificate balance); provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest priority of distribution) is less than the original applicable credit support percentage for that class (referred to as a “restricted class”), the restricted class will not receive distributions of prepayments.Instead, the portion of the prepayments otherwise distributable to each restricted class will be allocated to those classes of subordinated certificates that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. Allocation of Realized Losses On each distribution date, the amount of any realized losses on the mortgage loans will be allocated as follows: · the applicable non-PO percentage of any realized losses on the mortgage loans will be allocated in the following order of priority: · first, to the classes of subordinated certificates in the reverse order of their priority of distribution, beginning with the class of subordinated certificates outstanding with the lowest distribution priority until their respective class certificate balances are reduced to zero; and S-10 · second, to the Class A-7 Certificates until its class certificate balance is reduced to zero; · third, concurrently to the senior certificates (other than the notional amount certificates and the Class A-7 and Class PO Certificates), pro rata, based upon their respective class certificate balances, except that the non-PO percentage of any realized losses on the mortgage loans that would otherwise be allocated to the Class A-4 Certificates will instead be allocated to the Class A-5 Certificates, until its class certificate balance is reduced to zero; and · the applicable PO percentage of any realized losses on a discount mortgage loan will be allocated to the Class PO Certificates; provided, however, that on or before the senior credit support depletion date, (i) those realized losses will be treated as Class PO Deferred Amounts and will be paid on the Class PO Certificates (to the extent funds are available from amounts otherwise allocable to the subordinated principal distribution amount) before distributions of principal on the subordinated certificates and (ii) the class certificate balance of the class of subordinated certificates then outstanding with the lowest distribution priority will be reduced by the amount of any payments of Class PO Deferred Amounts. Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. Subordination The senior certificates will have a distribution priority over the subordinated certificates.Among the subordinated certificates offered by this free writing prospectus, each class of subordinated certificates will have a distribution priority over the class or classes of subordinated certificates with a higher numerical designation, if any. Allocation of Losses Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan. In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans first, to the subordinated certificates, beginning with the class of subordinated certificates then outstanding with the lowest priority of distribution, and second to the senior certificates (other than the notional amount certificates) in accordance with the priorities set forth above under “— Allocation of Realized Losses.” Additionally, as described above under “Priority of Distributions—Subordinated Certificates; Applicable Credit Percentage Trigger,” unless certain conditions are met, the senior prepayment percentage (which determines the allocation of unscheduled payments of principal between the senior certificates and the subordinated certificates) will exceed the senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates that receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance evidenced by the subordinated certificates. Increasing the interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans.These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. S-11 The servicer is permitted to modify any mortgage loan in lieu of refinancing at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in the first three months following origination). Optional Termination The servicer may purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates on or after the distribution date on which the aggregate stated principal balance of the mortgage loans and real estate owned by the issuing entity declines below 10% of the aggregate stated principal balance of the mortgage loans as of the cut-off date. Tax Status For federal income tax purposes, the issuing entity will consist of one or more REMICs: one or more underlying REMICs (if any) and the master REMIC.The assets of the lowest underlying REMIC in this tiered structure (or the master REMIC if there are no underlying REMICs) will consist of the mortgage loans and any other assets designated in the pooling and servicing agreement. The master REMIC will issue the several classes of certificates, which, other than the Class L and Class A-R Certificates, will represent the regular interests in the master REMIC.The Class A-R Certificates will represent ownership of both the residual interest in the master REMIC and the residual interests in any underlying REMICs. ERISA Considerations The Class A and Class PO Certificates (other than the Class A-R Certificates) may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met. Legal Investment The senior certificates and the Class B-1 Certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization.None of the other classes of offered certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984. S-12 Mortgage Loans Mortgage Rates for the Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 5.000 – 5.499 2 $ 1,302,750.00 0.29 % 5.375 % 742 $ 651,375.00 80.00 % 5.500 – 5.999 6 5,670,120.97 1.25 5.849 784 945,020.16 71.84 6.000 – 6.499 132 95,845,720.86 21.09 6.313 734 726,103.95 69.60 6.500 – 6.999 420 272,382,129.65 59.94 6.690 708 648,528.88 71.85 7.000 – 7.499 95 53,274,341.81 11.72 7.167 691 560,782.55 75.58 7.500 – 7.999 34 19,562,448.07 4.30 7.625 683 575,366.12 78.97 8.000 – 8.499 8 4,292,917.00 0.94 8.073 694 536,614.63 82.15 8.500 – 8.999 3 1,487,000.00 0.33 8.834 663 495,666.67 80.68 9.000 – 9.499 1 645,000.00 0.14 9.000 668 645,000.00 75.00 Total 701 $ 454,462,428.36 100.00 % (1)The Mortgage Rates listed in the preceding table include lender acquired mortgage insurance premiums.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans was approximately 6.716% per annum.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans net of the insurance premiums charged by the lender was approximately 6.707% per annum. S-13 Current Principal Balances for the Mortgage Loans(1) Range of Current Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 100,000.01 – 150,000.00 1 $ 115,750.95 0.03 % 7.000 % 736 $ 115,750.95 79.85 % 150,000.01 – 200,000.00 1 179,328.27 0.04 7.625 707 179,328.27 80.00 200,000.01 – 250,000.00 1 219,513.08 0.05 6.500 741 219,513.08 64.18 300,000.01 – 350,000.00 1 319,674.34 0.07 7.750 650 319,674.34 80.00 400,000.01 – 450,000.00 75 32,602,658.39 7.17 6.859 695 434,702.11 76.69 450,000.01 – 500,000.00 118 56,294,876.47 12.39 6.819 694 477,075.22 73.35 500,000.01 – 550,000.00 114 59,866,095.89 13.17 6.782 699 525,141.19 74.67 550,000.01 – 600,000.00 93 53,570,883.75 11.79 6.781 708 576,031.01 74.60 600,000.01 – 650,000.00 61 38,308,028.46 8.43 6.818 699 628,000.47 74.45 650,000.01 – 700,000.00 54 36,688,455.55 8.07 6.632 709 679,415.84 72.21 700,000.01 – 750,000.00 54 39,468,166.27 8.68 6.703 721 730,891.97 73.72 750,000.01 – 800,000.00 26 20,441,273.59 4.50 6.621 721 786,202.83 65.83 800,000.01 – 850,000.00 13 10,804,212.74 2.38 6.499 726 831,093.29 68.27 850,000.01 – 900,000.00 10 8,857,813.59 1.95 6.635 723 885,781.36 72.19 900,000.01 – 950,000.00 9 8,297,831.29 1.83 6.763 711 921,981.25 72.65 950,000.01 – 1,000,000.00 24 23,547,627.10 5.18 6.721 734 981,151.13 67.27 1,000,000.01 – 1,250,000.00 17 19,355,278.47 4.26 6.443 733 1,138,545.79 67.65 1,250,000.01 – 1,500,000.00 20 27,386,369.27 6.03 6.480 728 1,369,318.46 69.62 1,500,000.01 – 1,750,000.00 2 3,296,500.00 0.73 6.118 782 1,648,250.00 72.36 1,750,000.01 – 2,000,000.00 5 9,222,090.89 2.03 6.778 728 1,844,418.18 60.12 2,500,000.01 – 2,750,000.00 1 2,620,000.00 0.58 6.500 769 2,620,000.00 66.75 2,750,000.01 – 3,000,000.00 1 3,000,000.00 0.66 6.500 729 3,000,000.00 60.00 Total 701 $ 454,462,428.36 100.00 % (1)As of the Cut-off Date, the average principal balance of the Mortgage Loans was approximately $648,306. Original Loan-to-Value Ratios for the Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 20.01 - 25.00 1 $ 849,000.00 0.19 % 6.875 % 665 $ 849,000.00 23.92 % 25.01 - 30.00 4 2,594,000.00 0.57 6.685 721 648,500.00 28.65 30.01 - 35.00 5 3,018,000.00 0.66 6.758 692 603,600.00 33.05 35.01 - 40.00 5 4,327,258.56 0.95 6.669 724 865,451.71 37.27 40.01 - 45.00 6 4,453,016.14 0.98 6.467 732 742,169.36 43.14 45.01 - 50.00 14 9,757,108.75 2.15 6.461 716 696,936.34 48.83 50.01 - 55.00 10 7,610,600.00 1.67 6.434 754 761,060.00 53.12 55.01 - 60.00 26 20,598,055.32 4.53 6.571 724 792,232.90 58.62 60.01 - 65.00 86 62,887,320.78 13.84 6.576 710 731,247.92 63.72 65.01 - 70.00 56 40,408,700.22 8.89 6.711 715 721,583.93 68.70 70.01 - 75.00 104 71,790,948.90 15.80 6.738 713 690,297.59 73.77 75.01 - 80.00 354 211,326,802.41 46.50 6.767 707 596,968.37 79.48 80.01 - 85.00 7 3,835,845.31 0.84 6.736 682 547,977.90 84.14 85.01 - 90.00 13 6,565,711.92 1.44 7.110 716 505,054.76 89.65 90.01 - 95.00 9 3,990,060.05 0.88 7.290 683 443,340.01 94.46 95.01 - 100.00 1 450,000.00 0.10 7.500 717 450,000.00 100.00 Total 701 $ 454,462,428.36 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 72.27%. S-14 Original Term To Stated Maturity for the Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 360 701 $ 454,462,428.36 100.00 % 6.716 % 711 $ 648,305.89 72.27 % Total 701 $ 454,462,428.36 100.00 % Remaining Term to Stated Maturity for the Mortgage Loans(1) Remaining Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 336 1 $ 574,555.70 0.13 % 7.000 % 722 $ 574,555.70 76.00 % 340 1 115,750.95 0.03 7.000 736 115,750.95 79.85 355 2 702,637.26 0.15 6.586 756 351,318.63 73.47 356 2 1,161,458.43 0.26 6.510 736 580,729.22 71.25 357 7 4,709,131.04 1.04 6.923 718 672,733.01 77.05 358 41 28,739,555.07 6.32 6.529 724 700,964.76 70.13 359 198 127,533,829.91 28.06 6.615 715 644,110.25 71.40 360 449 290,925,510.00 64.02 6.775 707 647,941.00 72.78 Total 701 $ 454,462,428.36 100.00 % (1)As of the Cut-off Date, the weighted average remaining term to stated maturity of the Mortgage Loans was approximately 360 months. S-15 Geographic Distribution of the Mortgaged Properties for the Mortgage Loans Geographic Distribution Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Alabama 1 $ 536,000.00 0.12 % 7.750 % 657 $ 536,000.00 80.00 % Arizona 15 8,808,358.40 1.94 6.947 706 587,223.89 71.18 California 377 247,695,084.07 54.50 6.610 718 657,016.14 71.60 Colorado 11 6,875,933.41 1.51 6.820 733 625,084.86 73.25 Connecticut 4 2,146,877.03 0.47 6.947 685 536,719.26 78.75 Delaware 1 715,000.00 0.16 6.625 672 715,000.00 79.92 District of Columbia 3 2,253,500.00 0.50 6.462 725 751,166.67 78.99 Florida 39 26,608,501.96 5.85 6.868 698 682,269.28 72.55 Georgia 3 1,603,298.83 0.35 7.412 713 534,432.94 88.63 Hawaii 8 7,104,262.95 1.56 6.569 716 888,032.87 66.21 Idaho 3 1,392,823.70 0.31 6.545 731 464,274.57 75.07 Illinois 11 7,600,700.00 1.67 7.202 685 690,972.73 71.71 Indiana 1 899,166.42 0.20 6.375 767 899,166.42 56.25 Kansas 1 571,036.15 0.13 6.875 654 571,036.15 80.00 Kentucky 1 580,500.00 0.13 6.875 628 580,500.00 90.00 Louisiana 1 588,500.00 0.13 7.125 634 588,500.00 79.99 Maryland 23 12,772,017.38 2.81 7.005 686 555,305.10 78.55 Massachusetts 7 4,476,722.58 0.99 6.889 706 639,531.80 75.77 Michigan 1 500,000.00 0.11 6.625 688 500,000.00 30.30 Minnesota 4 2,470,917.00 0.54 7.406 676 617,729.25 78.20 Missouri 2 1,297,364.34 0.29 6.625 707 648,682.17 44.15 Nevada 13 7,622,649.66 1.68 6.795 684 586,357.67 74.25 New Hampshire 1 600,000.00 0.13 7.500 682 600,000.00 72.73 New Jersey 26 15,727,980.94 3.46 6.890 683 604,922.34 75.65 New Mexico 1 448,000.00 0.10 6.875 692 448,000.00 80.00 New York 89 52,371,451.75 11.52 6.832 699 588,443.28 72.91 North Carolina 4 2,925,741.36 0.64 6.671 727 731,435.34 75.16 Oregon 5 2,667,500.00 0.59 6.885 691 533,500.00 71.12 Pennsylvania 2 2,239,000.00 0.49 6.687 732 1,119,500.00 71.55 South Carolina 4 3,502,212.74 0.77 6.680 741 875,553.19 60.20 Tennessee 2 2,227,131.93 0.49 6.851 703 1,113,565.97 65.75 Texas 13 10,548,155.05 2.32 6.580 741 811,396.54 75.73 Virginia 10 5,929,759.05 1.30 6.837 712 592,975.91 77.22 Washington 11 8,025,081.66 1.77 6.648 725 729,552.88 73.19 Wisconsin 2 1,351,200.00 0.30 6.702 765 675,600.00 65.16 Wyoming 1 780,000.00 0.17 6.875 703 780,000.00 26.90 Total 701 $ 454,462,428.36 100.00 % S-16 Mortgagors’ FICO Credit Scores for the Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 620 – 639 72 $ 41,604,628.19 9.15 % 6.893 % 630 $ 577,842.06 74.82 % 640 – 659 90 49,822,742.94 10.96 6.892 648 553,586.03 72.61 660 – 679 70 41,740,152.28 9.18 6.852 669 596,287.89 72.97 680 – 699 86 52,476,723.96 11.55 6.841 689 610,194.46 72.65 700 – 719 100 68,931,932.00 15.17 6.697 709 689,319.32 73.03 720 – 739 78 55,975,970.87 12.32 6.635 729 717,640.65 70.88 740 – 759 72 49,336,918.08 10.86 6.623 750 685,234.97 71.65 760 – 779 66 46,231,888.31 10.17 6.547 770 700,483.16 71.55 780 – 799 52 38,160,317.47 8.40 6.460 788 733,852.26 70.61 800 – 819 15 10,181,154.26 2.24 6.658 805 678,743.62 70.34 Total 701 $ 454,462,428.36 100.00 % (1)As of the Cut-off Date, the weighted average FICO Credit Score of the Mortgage Loans was approximately 711. Types of Mortgaged Properties for the Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Single Family Residence 484 $ 310,680,225.82 68.36 % 6.712 % 709 $ 641,901.29 72.65 % Planned Unit Development(PUD) 112 76,425,879.01 16.82 6.743 711 682,373.92 72.17 Two-Family Residence 44 28,672,853.29 6.31 6.748 712 651,655.76 72.02 Low-rise Condominium 24 13,812,367.49 3.04 6.598 734 575,515.31 74.00 Three-Family Residence 13 10,083,000.00 2.22 6.550 734 775,615.38 58.42 Townhouse 11 5,445,799.00 1.20 6.838 698 495,072.64 75.68 High-rise Condominium 8 4,760,003.75 1.05 6.986 706 595,000.47 76.38 Four-Family Residence 4 3,954,300.00 0.87 6.618 753 988,575.00 64.44 Cooperative 1 628,000.00 0.14 6.500 772 628,000.00 80.00 Total 701 $ 454,462,428.36 100.00 % Purposes of the Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Refinance (Cash Out) 377 $ 241,852,371.50 53.22 % 6.773 % 700 $ 641,518.23 70.41 % Purchase 177 115,945,863.41 25.51 6.627 729 655,061.38 76.62 Refinance (Rate/Term) 147 96,664,193.45 21.27 6.679 718 657,579.55 71.70 Total 701 $ 454,462,428.36 100.00 % S-17 Occupancy Types for the Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Owner Occupied 617 $ 399,643,807.62 87.94 % 6.709 % 708 $ 647,720.92 73.05 % Investment Property 62 40,939,697.93 9.01 6.718 737 660,317.71 64.50 Second Home 22 13,878,922.81 3.05 6.908 730 630,860.13 72.75 Total 701 $ 454,462,428.36 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Mortgage Loans Type of Documentation Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Full/Alternate 106 $ 77,194,468.38 16.99 % 6.598 % 713 $ 728,249.70 76.42 % Fast Forward 2 1,232,978.43 0.27 6.547 768 616,489.22 77.92 Stated Income 349 225,495,010.38 49.62 6.704 708 646,117.51 73.34 No Ratio 108 70,610,954.68 15.54 6.772 716 653,805.14 71.72 No Income/No Asset 30 17,649,472.38 3.88 6.937 700 588,315.75 73.51 No Doc 106 62,279,544.11 13.70 6.778 716 587,542.87 63.39 Total 701 $ 454,462,428.36 100.00 % Loan Age for the Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0 449 $ 290,925,510.00 64.02 % 6.775 % 707 $ 647,941.00 72.78 % 1 198 127,533,829.91 28.06 6.615 715 644,110.25 71.40 2 41 28,739,555.07 6.32 6.529 724 700,964.76 70.13 3 7 4,709,131.04 1.04 6.923 718 672,733.01 77.05 4 2 1,161,458.43 0.26 6.510 736 580,729.22 71.25 5 2 702,637.26 0.15 6.586 756 351,318.63 73.47 20 1 115,750.95 0.03 7.000 736 115,750.95 79.85 24 1 574,555.70 0.13 7.000 722 574,555.70 76.00 Total 701 $ 454,462,428.36 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Mortgage Loans was approximately 0 months. S-18 Prepayment Charge Terms and Types of the Mortgage Loans Prepayment Charge Term and Type (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio None 520 $ 345,509,726.23 76.03 % 6.696 % 715 $ 664,441.78 71.79 % 12-Hard 73 47,244,108.31 10.40 6.741 707 647,179.57 71.70 24-Hard 15 8,384,173.23 1.84 6.778 692 558,944.88 73.77 36-Hard 93 53,324,420.59 11.73 6.811 692 573,380.87 75.64 Total 701 $ 454,462,428.36 100.00 % Interest Only Periods at Origination of the Mortgage Loans Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0 337 $ 215,158,934.67 47.34 % 6.715 % 708 $ 638,453.81 72.39 % 120 364 239,303,493.69 52.66 6.716 714 657,427.18 72.16 Total 701 $ 454,462,428.36 100.00 % Origination Channels for the Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Consumer Direct 5 $ 2,755,355.09 0.61 % 6.816 % 722 $ 551,071.02 73.54 % Correspondent 236 158,376,527.89 34.85 6.692 719 671,086.98 71.12 Mortgage Professionals 460 293,330,545.38 64.54 6.727 706 637,675.10 72.88 Total 701 $ 454,462,428.36 100.00 % S-19 Description of the Certificates General The certificates will be issued pursuant to the pooling and servicing agreement. The following sections of this free writing prospectus are summaries of the material terms of the certificates and the pooling and servicing agreement pursuant to which the certificates will be issued. They do not purport to be complete, however, and are subject to, and are qualified in their entirety by reference to, the provisions of the pooling and servicing agreement. When particular provisions or terms used in the pooling and servicing agreement are referred to, the actual provisions (including definitions of terms) are incorporated by reference.We will file a final copy of the pooling and servicing agreement after the issuing entity issues the certificates.The certificates represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac MBS, Inc., IndyMac Bank, F.S.B. or any of their affiliates. The Mortgage Pass-Through Certificates, Series 2007-G will consist of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6, Class A-7, Class PO, Class A-X, Class A-R, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class P and Class L Certificates.Only the classes of certificates listed on the cover page (all of which are together referred to as the “offered certificates”) are offered by this free writing prospectus.The classes of offered certificates will have the respective initial Class Certificate Balances or initial Notional Amount and pass-through rates set forth on the cover page or as described in this free writing prospectus.The initial Class Certificate Balances and initial Notional Amount may vary in the aggregate by plus or minus 5%. When describing the certificates in this free writing prospectus, we use the following terms: Designation Classes of Certificates Senior Certificates Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6, Class A-7, Class PO, Class A-X and Class A-R Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Notional Amount Certificates Class A-X Certificates Principal Only Certificates Class PO Certificates Super Senior Certificates Class A-1, Class A-2, Class A-3, Class A-4, Class A-5 and Class A-6 Certificates Support Certificates Class A-5 and Class A-7 Certificates Private Certificates Class P, Class L, Class B-4, Class B-5 and Class B-6 Certificates The certificates are generally referred to as the following types: Class Type Class A-1 Certificates: Senior/Super Senior/NAS/Fixed Pass-Through Rate Class A-2 Certificates: Senior/Super Senior/Fixed Pass-Through Rate Class A-3 Certificates: Senior/Super Senior/Fixed Pass-Through Rate Class A-4 Certificates: Senior /Super Senior/Fixed Pass-Through Rate Class A-5 Certificates: Senior/Super Senior/Support/Fixed Pass-Through Rate Class A-6 Certificates: Senior/Super Senior/Fixed Pass-Through Rate Class A-7 Certificates: Senior/Support/Fixed Pass-Through Rate Class A-X Certificates: Senior/Variable Pass-Through Rate/ Notional Amount/Interest Only Class PO Certificates: Senior/Principal Only Class A-R Certificates: Senior/REMIC Residual Class B-1 Certificates: Subordinated/ Fixed Pass-Through Rate Class B-2 Certificates: Subordinated/ Fixed Pass-Through Rate Class B-3 Certificates: Subordinated/ Fixed Pass-Through Rate Class B-4 Certificates: Subordinated/ Fixed Pass-Through Rate Class B-5 Certificates: Subordinated/ Fixed Pass-Through Rate Class B-6 Certificates: Subordinated/ Fixed Pass-Through Rate Class P Certificates: Prepayment Charges Class L Certificates: Late Payment Fees S-20 The private certificates are not being offered by this free writing prospectus.Any information presented in this free writing prospectus with respect to the private certificates is provided only to permit a better understanding of the offered certificates.The classes of private certificates entitled to receive distributions of interest will have the respective pass-through rates described under “—Interest” in this free writing prospectus.The Class P and Class L Certificates will not bear interest.The Class P Certificates will be entitled to all prepayment charges, and the Class L Certificates will be entitled to all late payment fees, received in respect of the Mortgage Loans, and such prepayment charges and late payment fees will not be available for distribution to the holders of the other classes of certificates. Calculation of Class Certificate Balance The “Class Certificate Balance” of any class of certificates (other than the Notional Amount Certificates) as of any Distribution Date is the initial Class Certificate Balance of that class reduced by the sum of · all amounts previously distributed to holders of certificates of that class as distributions of principal; · the amount of Realized Losses (including Excess Losses) allocated to that class; and · in the case of any class of subordinated certificates, any amounts allocated to that class in reduction of its Class Certificate Balance in respect of payments of Class PO Deferred Amounts, as described in this free writing prospectus under “—Allocation of Losses;” provided, however, that the Class Certificate Balance of each class of certificates to which Realized Losses have been allocated will be increased, sequentially in the order of payment priority, by the amount of Subsequent Recoveries on the Mortgage Loans distributed as principal to any class of certificates, but not by more than the amount of Realized Losses previously allocated to reduce the Class Certificate Balance of such class of certificates. In addition, the Class Certificate Balance of the class of subordinated certificates then outstanding with the lowest priority of distribution will be reduced if and to the extent that the aggregate Class Certificate Balance of all classes of certificates following all distributions and the allocation of Realized Losses on any Distribution Date exceeds the pool principal balance as of the Due Date occurring in the month of the Distribution Date (after giving effect to principal prepayments in the related Prepayment Period). The Notional Amount Certificates do not have principal balances and are not entitled to any distributions in respect of principal on the Mortgage Loans. S-21 The senior certificates will have an initial aggregate Class Certificate Balance of approximately $426,057,942 and will evidence in the aggregate an initial beneficial ownership interest in the issuing entity of approximately 93.75%.Each class of subordinated certificates will evidence in the aggregate an initial beneficial ownership interest in the issuing entity of: Class Percentage B-1 2.65% B-2 1.20% B-3 0.70% B-4 0.70% B-5 0.60% B-6 0.40% The Class A-R Certificates and the private certificates will be issued in fully registered certificated form.All of the remaining classes of offered certificates will be represented by book-entry certificates.The book-entry certificates will be issuable in book-entry form only.The ClassA-R Certificates will be issued in a denomination of $100. Notional Amount Certificates The Class A-X Certificates (the “Notional Amount Certificates”) will not have a Class Certificate Balance but will bear interest on its outstanding Notional Amount. The “Notional Amount” of the ClassA-X Certificates for any Distribution Date will equal the aggregate Stated Principal Balance of the Non-Discount Mortgage Loans as of the first day of the related Due Period (after giving effect to prepayments received in the Prepayment Period ending during that Due Period.As of the closing date, the Notional Amount of the Class A-X Certificates is expected to be approximately $408,635,976. The “Due Period” means for any Distribution Date, the period commencing on the second day of the month preceding the month in which the Distribution Date occurs and ending on the first day of the month in which the Distribution Date occurs. Book-Entry Certificates The offered certificates (other than the Class A-R Certificates) will be book-entry certificates (the “Book-Entry Certificates”).The Class A-R Certificates will be issued as a single certificate in fully registered certificated form.Persons acquiring beneficial ownership interests in the Book-Entry Certificates (“Certificate Owners”) may elect to hold their Book-Entry Certificates through The Depository Trust Company (“DTC”) or, upon request, through Clearstream, Luxembourg (as defined in this free writing prospectus) or the Euroclear System (“Euroclear”), if they are participants of such systems, or indirectly through organizations that are participants in such systems. The Book-Entry Certificates will be issued in one or more certificates that equal the aggregate Class Certificate Balance or Notional Amount of the offered certificates, as applicable, and will initially be registered in the name of Cede & Co., the nominee of DTC. Clearstream, Luxembourg and Euroclear will hold omnibus positions on behalf of their participants through customers’ securities accounts in Clearstream Banking’s and Euroclear’s names on the books of their respective depositaries which in turn will hold such positions in customers’ securities accounts in the depositaries’ names on the books of DTC. Citibank, N.A. will act as depositary for Clearstream, Luxembourg and JPMorgan Chase Bank will act as depositary for Euroclear (in such capacities, individually the “Relevant Depositary” and collectively the “European Depositaries”).Investors may hold such beneficial interests in the Book-Entry Certificates (other than the Class B-1, Class B-2 and Class B-3 Certificates) in minimum denominations representing Class Certificate Balances or Notional Amounts of $25,000 and integral multiples of $1,000 in excess thereof.Investors may hold such beneficial interests in the Class B-1, Class B-2 and Class B-3 Certificates in minimums denominations representing Class Certificate Balances of $100,000 and integral multiples of $1,000 in excess thereof.One investor of each class of Book-Entry Certificates may hold a beneficial interest therein that is not an integral multiple of $1,000.Except as described below, no person acquiring a Book-Entry Certificate will be entitled to receive a physical certificate representing such offered certificate (a “Definitive Certificate”). Unless and until Definitive Certificates are issued, it is anticipated that the only Certificateholder of the offered certificates will be Cede & Co., as nominee of DTC. Certificate Owners will not be Certificateholders as that term is used in the pooling and servicing agreement. Certificate Owners are only permitted to exercise their rights indirectly through the participating organizations that utilize the services of DTC, including securities brokers and dealers, banks and trust companies and clearing corporations and certain other organizations (“Participants”) and DTC. S-22 The Certificate Owner’s ownership of a Book-Entry Certificate will be recorded on the records of the brokerage firm, bank, thrift institution or other financial intermediary (each, a “Financial Intermediary”) that maintains the beneficial owner’s account for such purpose. In turn, the Financial Intermediary’s ownership of such Book-Entry Certificate will be recorded on the records of DTC (or of a participating firm that acts as agent for the Financial Intermediary, whose interest will in turn be recorded on the records of DTC, if the Certificate Owner’s Financial Intermediary is not a DTC participant and on the records of Clearstream, Luxembourg or Euroclear, as appropriate). Certificate Owners will receive all distributions of principal of, and interest on, the offered certificates from the trustee through DTC and DTC participants. While the offered certificates are outstanding (except under the circumstances described below), under the rules, regulations and procedures creating and affecting DTC and its operations (the “DTC Rules”), DTC is required to make book-entry transfers among Participants on whose behalf it acts with respect to the offered certificates and is required to receive and transmit distributions of principal of, and interest on, the offered certificates. Participants and organizations which have indirect access to the DTC system, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a Participant, either directly or indirectly (“Indirect Participants”), with whom Certificate Owners have accounts with respect to offered certificates are similarly required to make book-entry transfers and receive and transmit such distributions on behalf of their respective Certificate Owners. Accordingly, although Certificate Owners will not possess certificates, the DTC Rules provide a mechanism by which Certificate Owners will receive distributions and will be able to transfer their interest. Certificate Owners will not receive or be entitled to receive certificates representing their respective interests in the offered certificates, except under the limited circumstances described below. Unless and until Definitive Certificates are issued, Certificate Owners who are not Participants may transfer ownership of offered certificates only through Participants and Indirect Participants by instructing such Participants and Indirect Participants to transfer Book-Entry Certificates, by book-entry transfer, through DTC for the account of the purchasers of such Book-Entry Certificates, which account is maintained with their respective Participants. Under the DTC Rules and in accordance with DTC’s normal procedures, transfers of ownership of Book-Entry Certificates will be executed through DTC and the accounts of the respective Participants at DTC will be debited and credited. Similarly, the Participants and Indirect Participants will make debits or credits, as the case may be, on their records on behalf of the selling and purchasing Certificate Owners. Because of time zone differences, credits of securities received in Clearstream, Luxembourg or Euroclear as a result of a transaction with a Participant will be made during, subsequent securities settlement processing and dated the business day following, the DTC settlement date. Such credits or any transactions in such securities, settled during such processing will be reported to the relevant Euroclear or Clearstream, Luxembourg Participants on such business day. Cash received in Clearstream, Luxembourg or Euroclear, as a result of sales of securities by or through a Clearstream, Luxembourg Participant or Euroclear Participant to a DTC Participant, will be received with value on the DTC settlement date but will be available in the relevant Clearstream, Luxembourg or Euroclear cash account only as of the business day following settlement in DTC. Transfers between Participants will occur in accordance with DTC Rules. Transfers between Clearstream, Luxembourg Participants and Euroclear Participants will occur in accordance with their respective rules and operating procedures. Cross-market transfers between persons holding directly or indirectly through DTC, on the one hand, and directly or indirectly through Clearstream, Luxembourg Participants or Euroclear Participants, on the other, will be effected in DTC in accordance with DTC Rules on behalf of the relevant European international clearing system by the Relevant Depositary; however, such cross market transactions will require delivery of instructions to the relevant European international clearing system by the counterpart in such system in accordance with its rules and procedures and within its established deadlines (European time). The relevant European international clearing system will, if the transaction meets its settlement requirements, deliver instructions to the Relevant Depositary to take action to effect final settlement on its behalf by delivering or receiving securities in DTC, and making or receiving payment in accordance with normal procedures for same day funds settlement applicable to DTC. Clearstream, Luxembourg Participants and Euroclear Participants may not deliver instructions directly to the European Depositaries. DTC, which is a New York-chartered limited purpose trust company, performs services for its participants, some of which (and/or their representatives) own DTC. In accordance with its normal procedures, DTC is expected to record the positions held by each DTC participant in the Book-Entry Certificates, whether held for its own account or as a nominee for another person. In general, beneficial ownership of Book-Entry Certificates will be subject to the DTC Rules. S-23 Clearstream Banking, société anonyme, 67 Bd Grande-Duchesse Charlotte, L-2967 Luxembourg (“Clearstream, Luxembourg”), was incorporated in 1970 as “Clearstream, Luxembourg S.A.” a company with limited liability under Luxembourg law (a société anonyme). Clearstream, Luxembourg S.A. subsequently changed its name to Cedelbank. On 10 January 2000, Cedelbank’s parent company, Clearstream, Luxembourg International, société anonyme (“CI”) merged its clearing, settlement and custody business with that of Deutsche Borse Clearing AG (“DBC”). The merger involved the transfer by CI of substantially all of its assets and liabilities (including its shares in CB) to a new Luxembourg company, New Clearstream, Luxembourg International, société anonyme (“New CI”), which is 50% owned by CI and 50% owned by DBC’s parent company Deutsche Borse AG. The shareholders of these two entities are banks, securities dealers and financial institutions. Clearstream, Luxembourg International currently has 92 shareholders, including U.S. financial institutions or their subsidiaries. No single entity may own more than 5 percent of Clearstream, Luxembourg International’s stock. Further to the merger, the Board of Directors of New Clearstream, Luxembourg International decided to re-name the companies in the group in order to give them a cohesive brand name. The new brand name that was chosen is “Clearstream” With effect from January 14, 2000 New CI has been renamed “Clearstream International, société anonyme.” On January 18, 2000, Cedelbank was renamed “Clearstream Banking, société anonyme” and Clearstream, Luxembourg Global Services was renamed “Clearstream Services, société anonyme.” On January 17, 2000 DBC was renamed “Clearstream Banking AG.” This means that there are now two entities in the corporate group headed by Clearstream International which share the name “Clearstream Banking,” the entity previously named “Cedelbank” and the entity previously named “Deutsche Borse Clearing AG.” Clearstream, Luxembourg holds securities for its customers and facilitates the clearance and settlement of securities transactions between Clearstream, Luxembourg customers through electronic book-entry changes in accounts of Clearstream, Luxembourg customers, thereby eliminating the need for physical movement of certificates. Transactions may be settled by Clearstream, Luxembourg in any of 36 currencies, including United States Dollars. Clearstream, Luxembourg provides to its customers, among other things, services for safekeeping, administration, clearance and settlement of internationally traded securities and securities lending and borrowing. Clearstream, Luxembourg also deals with domestic securities markets in over 30 countries through established depository and custodial relationships. Clearstream, Luxembourg is registered as a bank in Luxembourg, and as such is subject to regulation by the Commission de Surveillance du Secteur Financier, “CSSF,” which supervises Luxembourg banks. Clearstream, Luxembourg’s customers are world-wide financial institutions including underwriters, securities brokers and dealers, banks, trust companies and clearing corporations. Clearstream, Luxembourg’s U.S. customers are limited to securities brokers and dealers, and banks. Currently, Clearstream, Luxembourg has approximately 2,000 customers located in over 80 countries, including all major European countries, Canada, and the United States. Indirect access to Clearstream, Luxembourg is available to other institutions that clear through or maintain a custodial relationship with an account holder of Clearstream, Luxembourg. Clearstream, Luxembourg has established an electronic bridge with Euroclear Bank S.A./N.V. as the Operator of the Euroclear System (the “Euroclear Operator”) in Brussels to facilitate settlement of trades between Clearstream, Luxembourg and the Euroclear Operator. Euroclear was created in 1968 to hold securities for participants of Euroclear (“Euroclear Participants”) and to clear and settle transactions between Euroclear Participants through simultaneous electronic book-entry delivery against payment, thereby eliminating the need for physical movement of certificates and any risk from lack of simultaneous transfers of securities and cash. Transactions may now be settled in any of 32 currencies, including United States dollars. Euroclear includes various other services, including securities lending and borrowing and interfaces with domestic markets in several countries generally similar to the arrangements for cross-market transfers with DTC described above. Euroclear is operated by the Brussels, Belgium office of the Euroclear Operator, under contract with Euroclear Clearance Systems S.C., a Belgian cooperative corporation (the “Cooperative”). All operations are conducted by the Euroclear Operator, and all Euroclear securities clearance accounts and Euroclear cash accounts are accounts with the Euroclear Operator, not the Cooperative. The Cooperative establishes policy for Euroclear on behalf of Euroclear Participants. Euroclear Participants include banks (including central banks), securities brokers and dealers and other professional financial intermediaries. Indirect access to Euroclear is also available to other firms that clear through or maintain a custodial relationship with a Euroclear Participant, either directly or indirectly. S-24 The Euroclear Operator has a banking license from the Belgian Banking and Finance Commission. This license authorizes the Euroclear Operator to carry out banking activities on a global basis. Securities clearance accounts and cash accounts with the Euroclear Operator are governed by the Terms and Conditions Governing Use of Euroclear and the related Operating Procedures of the Euroclear System and applicable Belgian law (collectively, the “Terms and Conditions”). The Terms and Conditions govern transfers of securities and cash within Euroclear, withdrawals of securities and cash from Euroclear, and receipts of payments with respect to securities in Euroclear. All securities in Euroclear are held on a fungible basis without attribution of specific certificates to specific securities clearance accounts. The Euroclear Operator acts under the Terms and Conditions only on behalf of Euroclear Participants, and has no record of or relationship with persons holding through Euroclear Participants. Distributions on the Book-Entry Certificates will be made on each Distribution Date by the trustee to DTC. DTC will be responsible for crediting the amount of such payments to the accounts of the applicable DTC participants in accordance with DTC’s normal procedures. Each DTC participant will be responsible for disbursing such payments to the Certificate Owners that it represents and to each Financial Intermediary for which it acts as agent. Each such Financial Intermediary will be responsible for disbursing funds to the Certificate Owners that it represents. Under a book-entry format, Certificate Owners may experience some delay in their receipt of payments, since such payments will be forwarded by the trustee to Cede & Co. Distributions with respect to offered certificates held through Clearstream, Luxembourg or Euroclear will be credited to the cash accounts of Clearstream, Luxembourg Participants or Euroclear Participants in accordance with the relevant system’s rules and procedures, to the extent received by the Relevant Depositary. Such distributions will be subject to tax reporting in accordance with relevant United States tax laws and regulations. Because DTC can only act on behalf of Financial Intermediaries, the ability of a Certificate Owner to pledge Book-Entry Certificates to persons or entities that do not participate in the depository system, or otherwise take actions in respect of such Book-Entry Certificates, may be limited due to the lack of physical certificates for such Book-Entry Certificates. In addition, issuance of the Book-Entry Certificates in book-entry form may reduce the liquidity of such certificates in the secondary market since certain potential investors may be unwilling to purchase certificates for which they cannot obtain physical certificates. Monthly and annual reports on the issuing entity provided by the trustee to Cede & Co., as nominee of DTC, may be made available to Certificate Owners upon request, in accordance with the DTC Rules and the rules, regulations and procedures creating and affecting the Relevant Depositary, and to the Financial Intermediaries to whose DTC accounts the Book-Entry Certificates of such Certificate Owners are credited. DTC has advised the depositor and the trustee that, unless and until Definitive Certificates are issued, DTC will take any action permitted to be taken by the holders of the Book-Entry Certificates under the pooling and servicing agreement only at the direction of one or more Financial Intermediaries to whose DTC accounts the Book-Entry Certificates are credited, to the extent that such actions are taken on behalf of Financial Intermediaries whose holdings include such Book-Entry Certificates. Clearstream, Luxembourg or the Euroclear Operator, as the case may be, will take any other action permitted to be taken by a holder of a Book-Entry Certificate under the pooling and servicing agreement on behalf of a Clearstream, Luxembourg Participant or Euroclear Participant only in accordance with its relevant rules and procedures and subject to the ability of the Relevant Depositary to effect such actions on its behalf through DTC. DTC may take actions, at the direction of the related Participants, with respect to some Book-Entry Certificates which conflict with actions taken with respect to other Book-Entry Certificates. Definitive Certificates will be issued to Certificate Owners, or their nominees, rather than to DTC, only if (a) DTC or the depositor advises the trustee in writing that DTC is no longer willing, qualified or able to discharge properly its responsibilities as nominee and depositary with respect to the Book-Entry Certificates and the depositor or the trustee is unable to locate a qualified successor, or (b) after the occurrence of an event of default under the pooling and servicing agreement), beneficial owners having not less than 51% of the voting rights (as defined in the pooling and servicing agreement) evidenced by the offered certificates advise the trustee and DTC through the Financial Intermediaries and the DTC participants in writing that the continuation of a book-entry system through DTC (or a successor thereto) is no longer in the best interests of beneficial owners of such class. S-25 Upon the occurrence of any of the events described in the immediately preceding paragraph, the trustee will be required to notify all beneficial owners of the occurrence of such event and the availability through DTC of Definitive Certificates. Upon surrender by DTC of the global certificate or certificates representing the Book-Entry Certificates and instructions for re-registration, the trustee will issue Definitive Certificates, and thereafter the trustee will recognize the holders of such Definitive Certificates as holders of the related offered certificates under the pooling and servicing agreement. Although DTC, Clearstream, Luxembourg and Euroclear have agreed to the foregoing procedures in order to facilitate transfers of certificates among participants of DTC, Clearstream, Luxembourg and Euroclear, they are under no obligation to perform or continue to perform such procedures and such procedures may be discontinued at any time. Payments on Mortgage Loans; Accounts On or before the closing date, the servicer will establish an account (the “Certificate Account”), which will be maintained in trust for the benefit of the certificateholders.The servicer will deposit or cause to be deposited in the Certificate Account all amounts required to be deposited in it under the pooling and servicing agreement.The servicer may withdraw funds from the Certificate Account for purposes set forth in the pooling and servicing agreement.On or before the closing date, the trustee will establish an account (the “Distribution Account”), which will be maintained with the trustee in trust for the benefit of the certificateholders.On or prior to the business day immediately preceding each Distribution Date, the servicer will withdraw from the Certificate Account the amount of Available Funds, prepayment charges and late payment fees for that Distribution Date and remit such amounts to the trustee who will deposit such amounts in the Distribution Account.The holders of the Class P Certificates will be entitled to all prepayment charges received on the Mortgage Loans and the holders of the Class L Certificates will be entitled to all late payment fees received on the Mortgage Loans, and such prepayment charges and late payment fees will not be available for distribution to the holders of the other certificates.There is no independent verification of the transaction accounts or the transaction activity with respect to the Distribution Account. Prior to each Distribution Date, the servicer is required to provide the trustee a report containing the data and information concerning the Mortgage Loans that is required by the trustee to prepare the monthly statement to certificateholders for such Distribution Date. The trustee is not responsible for recomputing, recalculating or verifying the information provided to it by the servicer in that report and will be permitted to conclusively rely on any information provided to it by the servicer. Investments of Amounts Held in Accounts Certificate Account.At the direction of the servicer, all funds in the Certificate Account will be invested in permitted investments so long as they are received from the servicer in a timely manner along with specific instructions as to how they are to be invested.All income and gain net of any losses realized from investment of funds in the Certificate Account will be for the benefit of the servicer as additional servicing compensation and will be remitted to it monthly as described herein.The amount of any losses incurred in the Certificate Account in respect of the investments will be deposited by the servicer in the Certificate Account.The trustee will not be liable for the amount of any loss incurred in respect of any investment or lack of investment of funds held in the Certificate Account and made in accordance with the pooling and servicing agreement. Distribution Account.Funds on deposit in the Distribution Account will not be invested. S-26 Fees and Expenses The following summarizes the related fees and expenses to be paid from the assets of the issuing entity and the source of payments for the fees and expenses: Type / Recipient (1) Amount General Purpose Source (2) Frequency Fees Servicing Fee / Servicer Either 0.20% or 0. 25% per annum of the Stated Principal Balance of each Mortgage Loan (3) Compensation Interest collected with respect to each Mortgage Loan and any Liquidation Proceeds or Subsequent Recoveries that are allocable to accrued and unpaid interest (4) Monthly Additional Servicing Compensation / Servicer · Prepayment Interest Excess Compensation Interest collections with respect to certain Mortgage Loans that prepay in full Time to time ·
